DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Application filed 12/16/2020.
 Claims 1-19 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 and 08/10/2021 were filed after the mailing date of the Application on 12/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 4 & 15, the phrase "at least temporarily" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "at least temporarily"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 19 recites the limitation " the toggle lever mechanism " in the las line of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bochtler et al. (US 5819510; Bochtler).

Regarding Claim 1 Bochtler discloses a work station 'or a packaging machine, the work station comprising: 
an upper tool (1) and a lower tool (2), where the lower tool (2) is guided for a closing motion that is directed along a vertical direction towards the upper tool (1) (abstract) and 
a lifting mechanism comprising a toggle lever mechanism (4) connecting the lower tool (2) to a support structure (19); 
wherein the lifting mechanism comprises a first actuator assembly (3) configured to apply a first force for raising the lower tool (2) and a second actuator assembly (5) configured to apply a second force for raising the lower tool (2): and 
wherein the first actuator assembly (3) acts upon the lower tool while bypassing the toggle lever (4) mechanism and the second actuator assembly (5) acts upon the toggle lever mechanism (4). (Col 3)

Regarding Claim 2 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) is configured to raise the lower tool (2) by a first stroke and the second actuator assembly (5) is configured to raise the lower tool (2) by a second stroke. wherein the first stroke is larger than the second stroke. (Col 3 lines 34-41)

Regarding Claim 3 Bochtler discloses the invention as described above. Bochtler further discloses the second actuator assembly (5) is configured to be activated to apply the second force after the lower tool (2) has been raised by the first actuator assembly (3). Col 3 lines 34-41)

Regarding Claim 4 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) and the second actuator assembly (5) are configured to apply the first force and the second force simultaneously. (Col 3 lines 34-51)

Regarding Claim 5 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) raising the lower tool (2) leads to an adjustment of the toggle lever mechanism (4)  without active operation of the second actuator assembly (5). (col 3 lines 34-41)

Regarding Claim 6 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) raising the lower tool (2) leads to an extension of the toggle lever mechanism (4). (Col 3 liens 27-41)

Regarding Claim 7 Bochtler discloses the invention as described above. Bochtler further discloses the second actuator assembly (3) is con figured to provide a pressing force for pressing the lower tool (2) against the upper tool (1). (Col 3 lines 45-21)

Regarding Claim 8 Bochtler discloses the invention as described above. Bochtler further discloses the toggle lever mechanism (4) comprises multiple toggle lever structures, each of the multiple toggle level structures connecting the lower tool (2) to the support structure (19), wherein the second actuator assembly (3) acts upon the multiple toggle lever structures. (Col 3 liens 9-19)

Regarding Claim 9 Bochtler discloses the invention as described above. Bochtler further discloses the second actuator assembly (5) comprises an element variable in length that acts simultaneously upon two oppositely disposed toggle lever structures. (Col 3 lines 5-19)

Regarding Claim 10 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) and or the second actuator assembly (5) comprises an element variable in length. (Col 3 lines 5-19)

Regarding Claim 11 Bochtler discloses the invention as described above. Bochtler further discloses the lower tool (2) is suspended on rods. (Fig. 1)

Regarding Claim 12 Bochtler discloses a method for operating a work station for a packaging machine, the method comprising: 
raising a lower tool (2) along a vertical direction towards an upper tool (1) by applying a first force by way of a first actuator assembly (3) which acts upon the lower tool (2) while bypassing a toggle lever mechanism (4) which connects the lower tool (2) to a support structure (19); 
applying a second force for pressing the lower tool (2) against the upper tool (1) by way of a second actuator assembly (5) which acts upon the toggle lever assembly (4). (Col 3)

Regarding Claim 13 Bochtler discloses the invention as described above. Bochtler further discloses raising the lower tool (2) by way of the first actuator assembly (3) adjusts the toggle lever assembly (4). (Col 3 lines 34-41)

Regarding Claim 14 Bochtler discloses the invention as described above. Bochtler further discloses the toggle lever assembly (4) is first adjusted by raising the lower tool (2) by way of the first actuator assembly (3) to a work range with improved leverage and the second actuator assembly (5) subsequently actively actuates the toggle lever assembly (4) to further raise the lower tool (2). (Col 3 lines 34-41)

Regarding Claim 15 Bochtler discloses the invention as described above. Bochtler further discloses the first force is also applied, during the application of the second force. (Col 3 lines 34-41)

Regarding Claim 17 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) comprises a pneumatic cylinder. (Col 3 lines 5-19)

Regarding Claim 18 Bochtler discloses the invention as described above. Bochtler further discloses the second actuator assembly (5) is suspended on the rods. (Fig. 1)

Regarding Claim 19 Bochtler discloses a work station or a packaging machine, the work station comprising: 
an upper tool (1) and a lower tool (2), the lower tool (2) being guidable in a closing motion along a vertical direction towards the upper tool (1): and 
a lifter comprising a toggle lever (4) connecting the lower tool (2) to a support structure (19); 
the lifter comprising a first actuator (3) configured to apply a first force for raising the lower tool (2) and a second actuator (5) configured to apply a second force for raising the lower tool (2); and wherein the first actuator (3) is actable upon the lower tool (2) while bypassing the toggle lever (4) and the second actuator  (5) is actable upon the toggle lever mechanism (4).  (Col 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bochtler (US 5819510) in view of FRERICHS (US 3552093)

Regarding Claim 16 Bochtler discloses the invention as described above. Bochtler does not expressly disclose the second actuator assembly comprises a pneumatic cylinder that acts simultaneously upon two oppositely disposed toggle lever structures.

FRERICHS teaches a toggle lever mechanism including an actuator assembly comprises a pneumatic cylinder that acts simultaneously upon two oppositely disposed toggle lever structures (Col 3 lines 45-51) providing controlled pneumatic movement of the toggle lever structures for the purposes of improving the efficiency of the apparatus. (Col 3 lines 39-51)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the second actuator assembly taught by Bochtler to include a pneumatic cylinder that acts simultaneously upon two oppositely disposed toggle lever structures taught by FRERICHS since Col 3 lines 39-51 suggests that such a modification provides controlled pneumatic movement of the toggle lever structures for the purposes of improving the efficiency of the apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731